 1

 ~
 ~
                                                                                   ICl GUURT
 3

4                                                                       MAY - 9 2019
 5                                                                           RICT OF CALIFORNIA
                                                                                        DEPUTY
6

 7
8                              UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
io   UNITED STATES OF AMERICA,                   ) Case No. CR i6-oo748-JFW-i
11                        Plaintiff,             )
12                        v.                     ) ORDER OF DETENTION AFTER
                                                   HEARING [Fed. R. Crim. P. 32.1(a)(6);18
i3   RUBEN SOLIZ,                                ) U.S.C. § 3i43(a)]
i4                        Defendant.             )
i5
16

i~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and i8 U.S.C. § 3i43(a),
22          The Court finds that:

23      A. ()The defendant has not met his burden of establishing by clear and convincing
24          evidence that she is not likely to flee if released under i8 U.S.C. § 3i42(b)or (c).
25         This finding is based on:

26

27

                                                  1
  1 II            and
 2          B. (X)The defendant has not met his burden of establishing by clear and

 3             convincing evidence that he is not likely to pose a danger to the safety of any

 4             other person or the community if released under i8 U.S.C. § 3i42(b)or (c). This

 5             finding is based on:
 6             History ofsubstance abuse including while on supervised release and home

 7             detention;failure to report to substance abuse counseling; the instant
 8             allegations and prior violations suggest lack ofamenability to supervision.

 9
io            IT THEREFORE IS ORDERED that the defendant be detained pending further
11 ~ revocation proceedings.
12

13       Dated:
                                                            NORABL AUT MN D.SPAETH
14                                                       United States Magistrate Judge
i5
16
~~
18
i9
20
21

22

23
24
25
26
2'J

                                                    2
